DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (JP2018127067; hereinafter “Horie”) in view of Ryba (US 2,344,111).

Claim 1 
Horie discloses a vehicle electromagnetic clutch, comprising: 
an electromagnetic coil (72); 
an armature (92) with a back surface (left surface in FIG. 2) being an opposite surface of the armature (92) from an opposite surface (right surface in FIG. 2) facing the electromagnetic coil (72): 
a first cam member (80) and a second cam member (78) that are configured to be rotated relative to each other about a rotation axis (C2); and
wherein the armature (92) is coupled to the first cam member (80) such that the armature (92) is movable relative to the first cam member (80) in a direction of the rotation axis and is not rotatable relative to the first cam member (80) about the rotation axis (see e.g., paragraph [0019] describing the functioning), and
wherein when a current is applied to the electromagnetic coil (72), the electromagnetic coil (72) attracts the armature (92) and a friction force is applied to the armature (92), and the first cam member (80) and the second cam member (72) are rotated relative to each other by torque generated by the friction force to move the second cam member (72) in the direction of the rotation axis (see e.g., paragraph [0019] and FIG. 2).
Horie does not disclose a damping plate disposed over the back surface of the armature and configured to damp vibration of the armature, and the damping plate being disposed without being restrained in a rotational direction.
However, Ryba discloses an electromagnetic clutch (see FIG. 1) comprising a coil (2), an armature (any or all of disks 9), and a damping plate (any or all of plates 6) disposed over the back surface (right surface in FIG. 1) of the armature (9) and configured to damp vibration of the armature (9), and the damping plate (6) being disposed without being restrained in a rotational direction (FIG. 1 also see page 1, right column, lines 3-12). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the electromagnetic clutch portion of Horie to have substituted the clutch of Ryba in order to require less force from the electromagnetic unit to maintain the same torque, and/or to smooth engagement.
As so modified, the plate (Horie, 92) would be replaced with a set of plates (Ryba, FIG. 1, elements 9, 10, 6) which would be located at the same location as the existing armature plate (Horie, 92), i.e., between the electromagnet and snap ring that is on the outside of the cam member (Horie, 78).

Claim 2
Horie as modified by Ryba implicitly discloses wherein the damping plate (Ryba, 6) is made of a magnetic material (see Ryba, page 1, right column, lines 3-9 and 28-33). More specifically, the plates (Ryba, one or more of 6) which are interpreted as the “damping plate” are disclosed as armature discs or the armature. In order for a plate/disc to operate as an armature, the plate must necessarily be magnetic in order for application of current to the coil, which creates magnetic flux as would be understood by those skilled in the art, to thereby cause the armature to move. In order words, the armature could not operate as an armature of the electromagnetic clutch if it were not magnetic.

Claim 3
Horie as modified by Ryba discloses where the first damping plate is the closest plate (Ryba, leftmost 6in FIG. 1) to the armature, wherein a second damping plate (Ryba, another one of the plates 6) made of the magnetic material (see rejection of claim 2) is disposed over a back surface (Ryba, right surface in FIG. 1) of the damping plate (Ryba, leftmost 6 in FIG. 1) without being restrained in a rotational direction of the second damping plate (none of the plates 6 in Ryba are rotationally restrained), the back surface (right surface) being an opposite surface of the damping plate from an opposing surface (left surface) facing the armature (Ryba, 9).

Claim 4
Horie as modified by Ryba discloses wherein the armature, the damping plate, the second damping plate have substantially the same thickness (see FIG. 1).

Claim 5
Horie as modified by Ryba discloses wherein the second damping plate is disposed over the back surface of the damping plate (see rejection of claim 3) such that the second damping plate (Ryba, any of plates 6 other than leftmost plate 6) is movable relative to the first cam member (Horie, 80) in the direction of the rotation axis and is rotatable relative to the first cam member (Horie, 80) about the rotation axis since plates 6 in Ryba both axially slide and freely rotate.

Claim 6
Horie as modified by Ryba discloses wherein a thickness of the armature is set in order that the damping plate is also attracted by the electromagnetic coil when the armature is attracted by the electromagnetic coil since if the thickness were not appropriately set, then Ryba would not operate.

Claim 9
Horie as modified by Ryba discloses wherein the damping plate (Ryba, 6) is disposed over the back surface of the damping plate (see rejection of claim 3 for explanation) such that the damping plate (Ryba, 6) is movable relative to the first cam member (Horie, 80) in the direction of the rotation axis and is rotatable relative to the first cam member (Horie, 80) about the rotation axis since plates 6 in Ryba both axially slide and freely rotate.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Ryba as set forth in the rejection of claim 1, and further in view of Hirota et al. (US 2018/0231069; hereinafter “Hirota’”).

Claim 7
Horie as modified by Ryba discloses wherein: the electromagnetic coil (72), the armature, the first cam member and the second cam member, and the damping plate are accommodated in an accommodating case (56). Horie does not disclose the accommodating case contains lubricating oil. Hirota discloses a case (117) for an electromagnetic clutch that contains lubricating oil (see paragraph [0036]). It would have been obvious to one having ordinary skill in the art to have modified Horie to have included lubricating oil in the case in order to lubricate all of the components therein thereby reducing wear and smoothing engagement.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Ryba as set forth in the rejection of claim 1, and further in view of Richards et al. (US 2019/0153935; hereinafter “Richards”).


Claim 8
Horie as modified by Ryba discloses wherein: the first cam member (Horie, 78) includes a stopper (see Horie, FIG. 2, snap ring on 78 which axial retains plate 92) that hinders movement of the damping plate (Ryba, 6) by a predetermined amount or more with respect to the first cam member (Horie, 78) in the direction of the rotation axis.
Horie does not disclose an adjustment shim that adjusts a clearance between the damping plate and the armature is interposed between the stopper and the damping plate. However, Richards discloses an adjustment shim (13) that adjusts a clearance between a damping plate (8) and an armature (9) is interposed between a stopper (axial end of 3) and the damping plate (8) (see FIG. 8 and paragraph [0024]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Horie to include a shim between the stopper (Horie, snap ring on 78 in FIG. 2) and the damper plate (Ryba, 6; as modified located between Horie elements 92 and snap ring/stopper) in order to improve disengagement of the clutch.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
The invention is essentially a ball ramp actuator clutch with an electromagnetic clutch to cause relative rotation of one of the cams relative to another of the cams, wherein the critical feature is that the electromagnetic clutch includes a magnetic plate (damping plate 74) that is in essence a second armature that is not restrained to rotate with either side of the electromagnetic clutch, i.e., is floating. In fact, the specification describes that the damping plate (74) is magnetic material such that when current is applied the coil attracts both the armature 34 and the damping plate 74 (see paragraph [0037]).  
To summarize the rejection and rationale, Horie discloses a ball ramp actuator clutch with an electromagnetic clutch to cause relative rotation of one of the cams relative to another of the cams. Ryba discloses an electromagnetic clutch that includes friction disks (9) that are armatures (see page 1, right column, lines 15-19), a second floating armature (6), which as noted above Applicant refers to as the damping plate.
Below is a side by side comparison of the two electromagnetic clutches of Horie and Ryba using a partial FIG. 2 of Horie and a flipped partial FIG. 1 of Ryba. As can be seen by this comparison, replacement of the electromagnetic clutch on the left with that on the right would provide additional friction plates, including the floating additional armature. By doing such a substitution, as would be understood by those having ordinary skill in the art, more torque could be transmitted for the same electromagnetic force and same diameter clutch plates, or alternatively the same torque could be transmitted using less force and/or smaller diameter plates. Additionally, by using more friction plates including the floating armature disks/damping plates (6), there is necessarily a smoother engagement than using less friction plates and less friction surfaces as in Horie.

    PNG
    media_image1.png
    426
    188
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    190
    media_image2.png
    Greyscale
  
With regard to FIG. 1 of Ryba (which is the figure used by Examiner in the rejection), Applicant argues that replacing the electromagnetic clutch of Horie with that of Ryba would not transfer any torque because the armature plates (6) are floating. Applicant appears to be altering the rejection such that the clutch plate (Horie, 92) of Horie would be replaced with only one of the plates (6) of Ryba, however as specifically noted in the rejection the plate (92) of Horie would be replaced with the set of plates (9, 10, 6) of Ryba. As modified per the Examiner’s rejection, Horie would provide an electromagnetic clutch that operates the same as in the unaltered functioning in Horie, with the addition of more clutch plates and multiple armature plates as taught by Ryba.
Applicant also argues that the noted advantage of the Examiner’s proposed modification, namely to require less force for the same torque or to smooth engagement, is pure conjecture and not supported by a teaching of the prior art. In response to applicant’s argument that the prior art does not disclose the motivation to combine the references in the proposed manner, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, these advantages are well understood. 
The noted advantages and relationships of a friction clutch pack discussed above and in the rejection are well known. For example, Akimoto (WO 2019/159461) discloses that if the piston apply force is increased, torque capacity can be increase and the number of friction plates may be decreased (see e.g., Abstract); Jin et al. (CN 109774454) discloses a plurality of friction plates increase torque transmission capacity where the number of friction plates can be adjusted in accordance with the torque transmission ability. Otsuki (JP 2019-049327) discloses that “in order to secure high torque capacity, it is necessary to increase the number of disks and plates.” Kucharski et al. (US 2019/0032777) discloses “[t]he torque capacity of the clutch is dictated by the number of friction plates, the diameter of the friction plates, the friction coefficient, the areas of the apply chamber and release chamber, the release spring characteristics, and the pressure of fluid in the apply and release chambers” (see paragraph [0023]). Biermann et al. (US 2015/0369300) discloses that “[i]n order to increase torque M that is to be hat is to be transmitted, a number of inner discs 12 and outer discs 22 are arranged in an alternating manner, so that, at an equal actuating force F.sub.Ax, higher torques M can be transmitted by means of an elevated friction lining surface” (see paragraph [0040]). Crower (US 2005/0284726) discloses that providing at least two friction disks and an equal number of floating plates provides an especially smooth operation  and that less smooth functioning could  result from no floating plates (see paragraph [0019]). Baremor (US 3,831,462) discloses that to provide for smooth engagement of a clutch, the number of disks in the active group is greater than two and less than ten (see column 5, lines 9-13).
With regard to the argument that the rejection is purely hindsight, the reason for obviousness was not gleaned from Applicant’s own invention and therefore cannot be interpreted as hindsight reasoning.
 In view of the above, the rejection must be maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659